Citation Nr: 0516457	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for metatarsalgia, right foot.

2.  Entitlement to an initial rating in excess of 10 percent 
for metatarsalgia, left foot.

3.  Entitlement to an initial rating in excess of 10 percent 
for neurodermatitis.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a disability 
manifested by testicular pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The record shows that a transcript from an August 1999 RO 
hearing the veteran attended is not on file and that attempts 
to obtain the transcript were unsuccessful.  In September 
2004, the Board remanded this case to the RO for 
clarification of the veteran's hearing request and to provide 
him with the opportunity for a new hearing.  In December 
2004, the veteran informed the RO that he no longer desired a 
hearing due to the fact that he was working out of the 
country.

In September 1999, the veteran withdrew from appeal the 
perfected issue of entitlement to a compensable initial 
evaluation for chalazion, left eye.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection, metatarsalgia of the veteran's right and left 
feet has been manifested by severe impairment bilaterally, 
with hammertoe deformity, localized tenderness, pain on use 
accentuated and characteristic callosities.

2.  Since the effective date of the grant of service 
connection, the veteran's neurodermatitis has been productive 
of periodic itching covering less than 20 to 40 percent of 
his body or an exposed surface and not involving systemic 
therapy; there are no objective findings of exudation, 
extensive lesions or disfigurement.

3.  A chronic back disability was not manifested during the 
veteran's active duty service, nor is any current chronic 
back disability otherwise related to such service.

4.  The veteran's groin strain in service was acute in nature 
and resolved without leaving a residual chronic genitourinary 
disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for assignment of initial evaluations of 30 
percent for metatarsalgia of the right and left feet have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5276 (2004).

2.  The criteria for assignment of a higher than 10 percent 
initial evaluation for neurodermatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 (2001, 2004), 7817 (2004). 

3.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, (2004).

4.  A disability manifested by testicular pain was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the June 1996 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding the issues in May 2003.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2003 letter, as well as the January 1999 
statement of the case and September 1999 and July 2003, 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the May 2003 
letter implicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  In this regard, 
the claimant was advised to identify any source of evidence 
and that VA would assist in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the claimant must also furnish any 
pertinent evidence that he may have and that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefore, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding the increased rating claims, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A.  Metatarsalgia of the Right and Left Feet

The veteran's service medical records show that he 
experienced foot pain due to hammertoes of the second and 
fourth toes on the left and the second and third toes on the 
right.  A June 1991 record shows that surgery had been 
recommended due to the degree of deformity and symptoms.  
Surgery was performed bilaterally in September 1991.

During an October 1995 VA examination, the veteran reported 
that pain usually occurred in the plantar pedis after long 
standing.  Findings revealed callosities, slightly tender, 
under the middle metatarsal heads.  There was also callosity 
over the calcaneus on both sides.  The veteran was diagnosed 
as having metatarsalgia, bilateral.

In June 1996, the RO granted service connection for bilateral 
metatarsalgia as a residual of his hammertoes.  The veteran 
was assigned a 10 percent rating effective in June 1995.

VA examination of the veteran's toes in May 2003 revealed 
repair of hammertoe deformities on the right of toe numbers 
2, 3 and 4 with callus formation at the metatarsophalangeal 
pad of toes 1 and 3 and moderate tenderness.  The left foot 
revealed surgical repair of hammertoes of toe numbers 2 and 4 
with current hammertoe deformity of toe number 3 with callus 
formation on the distal tuft.  There was callus formation of 
the metatarsophalangeal joint of the third toe with moderate 
tenderness.  Range of motion studies revealed dorsiflexion of 
20/20 bilaterally, plantar flexion of 0-45/45 bilaterally, 
inversion of 0-30/30 bilaterally, and eversion of 0-20/20 
bilaterally.  The ankle joints were not found to be painful 
on motion, and the examiner remarked that there were no 
additional limitations with repetition of movement during the 
physical exam as related to pain, fatigue, incoordination, 
weakness or lack or endurance.  The veteran did have painful 
motion of the metatarsal joints elicited while hopping on one 
or the other foot with pain in either foot.  The examiner 
indicated findings with respect to hallux valgus were not 
applicable.  X-rays of the right and left feet were negative.  
The veteran was diagnosed as having hammertoe deformity both 
feet status post surgical repair with residuals; callus both 
feet as noted in physical examination with localized 
tenderness; and metatarsalgia secondary to above.

The veteran is rated by analogy to the criteria for flatfeet 
found under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under 
this code, a noncompensable (0 percent) rating is warranted 
for flatfeet that are mild, with symptoms relieved by built-
up shoe or arch support.  A 10 percent rating is warranted 
for moderate flatfeet, with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating is warranted for bilateral 
flat feet that is severe, with objective evidence of marked 
deformity (pronation, abduction, etc), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.

Considering the applicable criteria in light of the pertinent 
evidence of record, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's level of 
impairment resulting from his bilateral foot disability is 
most consistent with a 30 percent rating for severe 
impairment under Code 5276.  See 38 C.F.R. § 4.3.  The 
medical findings show bilateral characteristic callosities 
with localized tenderness and metatarsalgia.  They also 
document hammertoe deformity of both feet.  Although the 
severity of the deformity is not noted, i.e., mild, moderate 
or marked, and there is no indication that the veteran 
experiences swelling on use, the fact that the remaining 
criteria for a 30 percent rating have been met sufficiently 
satisfies this level of impairment.  See 38 C.F.R. § 4.21.  

Consideration has been given to a higher rating, to 50 
percent, under Code 5276.  However, the medical evidence does 
not meet this criteria.  There is no showing that there is 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Accordingly, a rating in excess of 30 
percent under DC 5276 is not warranted.

The Board has also considered whether a higher rating is 
warranted under 38 C.F.R. § 4.71a, DC 5278, for claw foot 
(pes cavus).  Under this code, a 50 percent rating is 
assigned for marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  However, as there is no 
indication that the criteria under this code have been met in 
any respect, this rating is not for application.   

Also, a review of the diagnostic codes pertaining to the feet 
reveals that there are no diagnostic codes for limitation of 
motion of the toes.  Therefore, the provisions of 38 C.F.R. 
§ 4.40 and § 4.45 which are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
are not for application.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Furthermore, the May 2003 VA examiner stated that no 
additional limitations were noted with repetition of movement 
during the physical exam as related to pain, fatigue, 
incoordination, weakness of lack of indurance.  See Deluca, 
supra.

Lastly, there is no showing that the veteran's right and left 
feet reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321.  There 
is no showing that these disabilities under consideration 
have resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) for any 
period since the grant of service connection.  Moreover, 
these conditions are not shown to have warranted frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand these claims for higher 
initial evaluations to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the reasons expressed above, the Board finds that the 
claim for a higher initial evaluation, to 30 percent, for 
metatarsalgia of the right and left foot is granted since the 
effective date of the grant of service connection.  As the 30 
percent rating contemplates the bilateral aspect of the 
veteran's foot disability, separate ratings for each foot are 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

B.  Skin Disability

During a Persian Gulf examination in October 1994, the 
veteran was found to have some mildly excoriated skin at the 
base of the neck on the left side.  There was no definite 
pattern and no definite scaling and the skin was somewhat 
hyperpigmented in that area.  He was diagnosed as having 
neurodermatitis.  

The veteran was seen at a VA outpatient clinic in February 
1995 and complained of itching at the nape of his neck.  No 
rash was seen on examination.  The veteran was assessed as 
having probable neurodermatitis.  He complained during an 
April 1995 outpatient visit of a history of an itchy rash off 
and on for years on his left neck and left side that had 
resolved with one percent hydrocortisone cream over a period 
of weeks.  On examination his skin was clear with no lesions.  
He was assessed as having neurodermatitis.

An August 1995 VA outpatient record shows that the veteran 
had run out of hydrocortisone cream and that his rash had 
recurred.  It was reportedly on his legs and trunk as well as 
his neck.  Findings did not reveal a rash on his trunk at 
that time, but the veteran had an eczematous rash around his 
neck and lower legs.  He was assessed as having 
neurodermatitis and dry skin.  He returned to the clinic in 
September 1995 with dermatitis on his right chest and neck.

During an October 1995 VA examination for various complaints, 
the veteran said he was bothered most by an itchy rash.  

VA outpatient records show that the veteran was treated in 
September 1996 for an itchy rash on his back.  In February 
1997, he was treated for a rash on the left side of his neck 
and side.  A faint eczematous rash was seen on the left side 
of the veteran's neck and over the left trapezius.  He was 
assessed as having eczema and was prescribed medication for 
the itching.

At a VA outpatient clinic in September 1997, the veteran 
complained of macular papular rash on his upper back off and 
on for five to six years.  The rash was noted to initially 
involve the left neck and left flank, but now recurred in the 
right neck and right flank.  He was noted to have dermatitis 
presently controlled, with only residual post inflammation 
and hyperpigmentation evident on examination.  The veteran 
was assessed as having contact allergic dermatitis.

During a VA skin examination in June 2003, the veteran 
reported that he had developed a skin rash several months 
after his military discharge in 1992 that began on the right 
flank.  He said he was treated with triamcinolone cream with 
improvement.  He said it has since shown up on his left flank 
and on his right neck where it occurs sporadically.  He 
reported using moisturizing cream to the skin on a daily 
basis.  He noted localized pruritus without systemic 
symptoms.  On examination no skin rash was identified.  
Findings with respect to scarring or acne were not 
applicable.  The veteran was diagnosed as having 
neurodermatitis in remission.  The examiner remarked that the 
veteran had not used any systemic corticosteroids in the past 
twelve months.

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of skin diseases, as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833; 67 Fed. Reg. 49596-
49599, July 31, 2002.  The RO has considered both versions of 
the criteria with respect to this claim; thus there is no 
prejudice to the veteran in the Board's consideration of both 
the old and new criteria.  See Bernard v. Brown 4 Vet. App. 
384 (1993).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (April 10, 2000).

The veteran's service-connected neurodermatitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, for eczema.  Under the former criteria 
for eczema, a 10 percent evaluation requires exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board notes 
that the requirements for a 30 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 appear to be independent rather 
than collective.  See generally Drosky v. Brown, 10 Vet. App. 
251, 255 (1997).

Under the revised version of Diagnostic Code 7806, a 10 
percent rating is warranted with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; with constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.  

Under the new criteria for Diagnostic Code 7817 for 
exfoliative dermatitis, a 10 percent rating is warranted for 
exfoliative dermatitis where there is any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
warrants any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period. 

Turning to the old criteria first, the evidence does not 
satisfy the criteria for a higher rating to 30 percent under 
Code 7806.  That is, while the veteran has been treated on 
various occasions for a pruritic rash over the years, the 
rash has been shown, and reported, to wax and wane.  That is, 
the veteran describes the rash as an "off and on" rash, 
with recurrences that resolve with medication.  In fact, 
during the most recent VA examination in June 2003, the 
veteran was not found to have a rash.  He was diagnosed as 
having neurodermatitis, in remission.  Thus, he does not meet 
the criterion for a 30 percent rating under Code 7806 for 
constant itching, nor does the evidence show findings of 
exudation, extensive lesions or marked disfigurement.  The 
rash as described by a physician at a VA outpatient clinic in 
February 1997 was described as a "faint eczematous rash."   

The revised criteria under Code 7806 have also not been met 
as the evidence does not show that the veteran's 
neurodermatitis covers 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas.  While it has been 
identified as recurring on various parts of the veteran's 
body such as his neck and flank or neck and legs, it 
certainly does not cover 20 to 40 percent of his body at any 
given time or 20 to 40 percent of exposed areas.  Moreover, 
the evidence does not show that the veteran has required 
systemic therapy at any time during this appeal.  Indeed, the 
most recent VA examiner in June 2003 reported that the 
veteran had not used any systemic corticosteroids in the past 
twelve months.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7817 (effective August 30, 2002).  

Lastly, there is no showing that the veteran's 
neurodermatitis reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that this disability under 
consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, this condition is not shown to have 
warranted frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to remand this 
claim for a higher initial evaluation to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the claim for an initial rating in 
excess of 10 percent for neurodermatitis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b).

III.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).



A.  Back

The veteran's service medical records show that he had a 
normal clinical evaluation of the spine during his enlistment 
examination in July 1979.  In November 1979, he was treated 
for complaints of low back pain lasting one week from waking 
up in the morning.  He was noted to have a positive history 
of back pain and assessed as having a muscle strain.  Heat 
was prescribed for pain.  He was also put on a physical 
profile for 48 hours.  A March 1987 Report of Medical History 
notes that the veteran had off and on low back pain with mild 
radiation, and no history of injury.  A physician reviewed 
the veteran's medical records in December 1991 and determined 
that a physical examination was not required at separation.

During a VA general examination in October 1995, the veteran 
said that his low back pain had become more bothersome over 
the past six months and had become a daily occurrence.  
Findings of the spine were unremarkable and the veteran was 
not given a diagnosis regarding his back.  X-rays of the 
lumbosacral spine were unremarkable.

On file is a July 1996 statement from the veteran's spouse 
stating that the veteran had fallen off a tank in Germany and 
hurt his back.  She said he presently had back pain and she 
knows whenever he forgets to take his medication because he 
is in pain.  The veteran's mother-in-law submitted a 
statement in October 1996 stating that the veteran returned 
from Germany suffering from severe back pain.

In February 1997, the veteran was seen at VA medical clinic 
for complaints of low back pain.  He was assessed as having 
chronic lumbar strain.  This assessment is also noted on 
outpatient records dated in May 1997 and November 1997.

A VA outpatient record dated in June 1998 shows a diagnosis 
of chronic low back pain.

The veteran underwent a VA examination in June 2003 at which 
time the examiner reviewed his claims file.  On examination 
the veteran complained of a sharp, dull, aching pain in the 
lumbar area with an onset in 1992.  The duration was 
intermittent with an intensity of 5 out of 10.  The veteran 
took amtriptyline which decreased pain to a 2 out of 10.  He 
reported experiencing pain intensity of 8/10 two times a 
month lasting a week.  The pain was precipitated by all 
movement and alleviated by medication and stretching.  The 
veteran said that during flare-ups he was unable to bend and 
had difficulty standing or walking.  He also reported 
weakness.  He estimated he could walk 2 miles in 8 hours.  He 
did not use any assistive devices and had no unsteadiness or 
falls.  He did report a fall in 1980 which he did not receive 
treatment for.  As far as functional limitations, the veteran 
said his back disability usually did not affect his job or 
activities of daily living.  X-rays revealed minimal 
narrowing L5-S1 intervertebral spaces in anterior-posterior 
and lateral view of lumbar spine.  He was diagnosed as having 
lumbago and lumbar strain.  The examiner said that records 
indicated that the veteran's back condition existed prior to 
service.  He also said there was no overwhelming evidence 
that the veteran actually injured his back while on active 
duty, and documentation was of only one sick call visit for 
"back pain" and not the profile of a chronic condition.  He 
also said the exam and x-ray findings represented "no 
pathology as one would expect in a chronic condition and it 
is less than likely related to in-service complaints."  

As a starting point, despite the June 2003 VA examiner's 
notation that the veteran's back disability pre-existed 
service, the Board presumes the veteran sound in view of the 
normal clinical evaluation of his spine at his entry into 
service and lack of clear and unmistakable evidence 
establishing that he had a back disability that preexisted 
service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2004).  Consequently, this issue will be reviewed 
on a direct service connection basis.

As indicated above, the veteran's service medical records 
show that he was treated on one occasion for complaints of 
low back pain and was diagnosed as having muscle strain.  
This is the only record showing treatment for the veteran's 
back in his over 20 years of active duty service, although 
the December 1987 Report of Medical History notes that he had 
on and off low back pain with mild radiation and no history 
of injury.  Thus, while records beginning in 1997 diagnose 
the veteran as having chronic low back pain, there is no 
medical evidence showing that he has a chronic back 
disability related to service (see 38 C.F.R. § 3.303(b)).  In 
fact, the June 2003 VA examiner stated the contrary by noting 
that the veteran did not fit the profile for a chronic back 
condition and that it was less than likely that his present 
back disability was related to his inservice complaints.  
Moreover, the evidence does not establish a nexus between his 
recently diagnosed lumbar strain in 2003 and his inservice 
treatment for muscle strain in 1979.  (see 38 C.F.R. 
§ 3.303(d)).  

Under these circumstances, the Board finds that the claim for 
service connection for a back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b).

B.  Disability Manifested by Testicular Pain

The veteran's service medical records show that he had a 
normal clinical evaluation of the genitourinary system at his 
enlistment examination in July 1979.  In June 1980, he was 
treated for complaints of a pulled muscle in the groin area 
on the left.  Findings revealed pain when walking and mild 
swelling and tenderness.  The veteran was put on a physical 
profile for 14 days with no running or lifting over 5 pounds.  
A physician, who reviewed the veteran's medical records in 
December 1991, determined that a physical examination was not 
required at separation.

Genitourinary findings during a Persian Gulf examination in 
October 1994 showed both testes in the scrotum without 
masses.

During a VA general examination in October 1995, the veteran 
reported experiencing testicular pain since 1981.  He said 
the pain comes and goes and may occur twice a month and last 
for a day.  He added that it improves or disappears with 
sitting.  Findings revealed that the veteran voided three 
times a day, once at night, and had no dysuria, hematuria or 
incontinence.  He complained of pain in the scrotum.  Both 
testicles were distended.  There was tenderness of the 
epididymitis rather than the testis.  The veteran was not 
given a diagnosis with respect to the genitourinary system.

A June 2003 VA examination report reflects the veteran's 
report of straining his groin in 1987 while pulling a cable.  
He said he had been treated with rest and given 10 days of 
light duty.  Findings on VA examination in June 2003 revealed 
a normal genitourinary examination.  The veteran was 
diagnosed as having history of groin strain, normal 
examination.  The examiner opined that there was no evidence 
that the veteran's inservice groin strain was chronic.  He 
said if the veteran had a record of a chronic groin strain 
"one could reasonably expect it to continue [-] that is not 
the case."  He went on to opine that "it is less likely 
than not related to inservice complaints."  

A review of the evidence in this case reveals that the 
veteran does not have a present disability of the 
genitourinary system.  While his service medical records show 
that he pulled a muscle in his groin area in 1981 and was 
placed on light duty for 14 days, this episode was acute and 
transitory in nature and resolved without any residual 
disability.  There are no postservice medical records showing 
a disability manifested by testicular pain, including the 
October 1995 and June 2003 VA examination reports, and the 
veteran's complaints of pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Thus, in the absence of proof 
of a present genitourinary disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, 

Based on the foregoing, the Board finds that the claim for 
service connection for a disability manifested by testicular 
pain must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

An increased initial rating, to 30 percent, for metatarsalgia 
of the right and left feet is granted from the date of the 
grant of service connection; subject to the law and 
regulations governing the payment of monetary benefits.

An initial rating in excess of 10 for neurodermatitis is 
denied.

Service connection for a back disability is denied.

Service connection for a disability manifested by testicular 
pain is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


